 



Exhibit 10.2
(QUIKSILVER LOGO) [a29287a2928701.gif]
April 13, 2007
PERSONAL AND CONFIDENTIAL
VIA HAND DELIVERY
Mr. Steven L. Brink
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649-1109
     Re: Transition From Employment
Dear Steve:
This letter (“Agreement”) will confirm the agreement and understanding we have
reached regarding your departure from Quiksilver, Inc. (“Quiksilver” or the
“Company”), and the transition of your duties and responsibilities. In that
regard, we have agreed as follows:

1.   Transition Period.

  A.   Effective April 16, 2007, you are resigning as Chief Financial Officer
and Treasurer of the Company and as a director and officer of any subsidiaries
of the Company where you serve in such capacities. Beginning April 16, 2007, and
continuing through July 31, 2007 or, if earlier, the date you become employed
with another employer (“Separation Date”) (the “Transition Period”), you will
continue as an employee of the Company providing transition services to the
Company on an as-needed basis as requested by Bob McKnight, Bernard Mariette,
Charlie Exon, David Morgan or Joe Scirocco (“Transition Services”). The
Transition Services may include, but not be limited to, providing organizational
transition assistance and historical financial/accounting information,
assistance with required SEC filings and related matters. During the Transition
Period, you are expected to conduct yourself in a positive and professional
manner in support of the Company’s initiatives, as well as all business and
personnel matters related to Quiksilver.     B.   During the Transition Period,
provided you satisfactorily perform the Transition Services, the Company shall
continue to compensate you on its regular payroll dates at a rate of $29,166.67
per month (“Salary Continuation”), less legally required withholdings and
deductions. Although the Transition Services represent

-1-



--------------------------------------------------------------------------------



 



      a significant reduction in the scope of duties you were performing as
Chief Financial Officer, and will require significantly less time, the Salary
Continuation is in part consideration for your general release of claims as
referenced in Paragraph 7 below. You authorize us to mail you your final Salary
Continuation payment on the Company’s regular payroll date covering the payroll
period which includes the Separation Date.     C.   During the Transition
Period, and subject to subparagraph (E) below, you will be eligible for the same
Company-provided health and welfare benefits you have been receiving as of the
date of this Agreement.     D.   During the Transition Period, upon receipt of
such expense reports and mileage reimbursement forms as are customarily required
by the Company, Quiksilver will (i) reimburse you for business mileage, and
(ii) pay those amounts reflected on your expense reports incurred as and for
business expenses. All business expenses must be pre-approved by Bob McKnight,
Bernard Mariette, David Morgan, Joe Scirocco or me.     E.   During the
Transition Period, you are free to commence employment with another entity. All
Salary Continuation and Company-provided health and welfare benefits will,
however, cease upon your eligibility for such benefits pursuant to another
employer’s benefit plan(s). Please notify me promptly upon your re-employment
with another company.     F.   Other than the Severance Pay referenced in
Paragraph 2 below, and the stock options referenced in Paragraph 3 below, you
are not eligible for, and will not receive, any other compensation or benefit
(including, but not limited to, any additional bonuses or stock option grants)
following the Separation Date.

2.   Termination of Employment/Severance Pay Period.

  A.   Your employment (and the Transition Period) will terminate for all
purposes on the Separation Date.     B.   The Company will pay you severance pay
in the total amount of $1,500,000, less required tax deductions and withholdings
(“Severance Pay”), payable as follows:

  (i)   A lump sum payment of $750,000, less required tax deductions and
withholdings, payable between February 2 and 11, 2008;     (ii)   Beginning
February 1, 2008, and continuing through January 31, 2009 (the “Severance Pay
Period”), the Company shall compensate you on its regular payroll dates in the
monthly amount of $62,500, less legally required withholdings and deductions.
Checks will be sent to your home address.

-2-



--------------------------------------------------------------------------------



 



  C.   Except for any consulting services provided pursuant to Paragraph 4, you
will not be required to perform any duties during the Severance Pay Period.
Through the end of the Severance Pay Period, you are expected to conduct
yourself in a positive and professional manner in support of the Company’s
initiatives, as well as all business and personnel matters related to
Quiksilver.     D.   Your health insurance coverage will cease after the
Separation Date, unless you timely elect and pay for continued coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). If you
desire such continued health coverage under COBRA, the Company will be
responsible for the premiums for such coverage, up to a maximum of $1,300 per
month, through the earlier of (i) the Services Cessation Date (as defined below)
and (ii) January 31, 2009. You will be responsible for all other premiums.    
E.   The Company will pay the remaining premium of $16,740 on your $2 million
life insurance policy (expiring April 27, 2016) maintained by the Company
through John Hancock.     F.   Nothing in this Agreement shall constitute a
waiver of any benefits which are already vested as of the Separation Date, under
any Company 401(k) or employee welfare benefit plan, and you shall remain fully
entitled to all such benefits, if any, in accordance with the terms of the
applicable plan.     G.   Except for any continuing and surviving obligations of
yours thereunder (e.g., protection of Quiksilver’s trade secrets and proprietary
and confidential information), any and all employment agreements you may have
with Quiksilver (including, without limitation, that certain agreement dated
May 25, 2005, and amended December 21, 2006) are deemed fully terminated and of
no further force or effect. You have no right to any additional compensation,
equity or benefits under any such employment agreement.     H.   After the
Separation Date, you are not eligible for, and will not receive, any other
compensation or benefit except as specifically provided herein (including, but
not limited to, any additional bonuses, incentives, stock option grants, expense
reimbursement or employee benefits).     I.   Employment references should be
directed to me, and I will verify your dates of employment and position(s) held.
If you wish me to confirm your compensation (salary, bonuses, etc.), please
check the box at the end of this sentence, and that will constitute your
authorization for me to do so. ¨ Yes, I so authorize.

3.   Stock Options and Restricted Stock.

  A.   Attached hereto as Attachment ”A” is a schedule of your vested and
unvested stock options and restricted stock as of the date of this Agreement. It
is anticipated that following the Transition Period, you will continue to
provide Services (as defined in your stock option agreements) to the Company for
some limited period of time as provided in Paragraph 4 below. The date upon
which

-3-



--------------------------------------------------------------------------------



 



      you cease to provide Services to the Company, whether at the end of the
Transition Period or, if you continue to provide Services pursuant to
Paragraph 4 hereof, upon termination of your consulting services thereunder, is
referred to as the “Services Cessation Date.” All of your unvested stock options
which have not previously expired will accelerate and vest on the Services
Cessation Date. Any unexercised stock options on the Services Cessation Date
which have not previously expired will remain exercisable for a period of
(i) ninety (90) days with respect to stock options granted to you prior to
May 25, 2005 and (ii) twelve (12) months with respect to stock options granted
to you on or after May 25, 2005, (commencing with the Services Cessation Date)
after which they will expire and cease to be exercisable; provided, however,
that in no event may such stock options be exercised after their expiration date
and they may terminate and cease to be exercisable earlier in the event of a
corporate transaction as provided in your individual stock option agreements.
All other terms of your stock options shall continue to be governed by the
applicable plan pursuant to which they were issued and the applicable stock
option agreements.           B.   On April 16, 2007, all 40,000 shares of
restricted stock of the Company held by you shall expire and be surrendered to
the Company.     C.   Please note that all “blackout” periods under the
Company’s Policy Prohibiting Insider Trading will continue to apply to you
through the Services Cessation Date and you will continue to be subject to
federal and state securities laws which prohibit the purchase or sale of shares
while in possession of material, non-public information.

4.   Consulting Services.       You agree that following the Transition Period,
you shall make yourself available on an as-requested basis to the Company’s
officers and agents, to consult with the Company on such matters as the Company
may reasonably request. It is anticipated that you will provide most of such
consulting services telephonically or electronically. Your primary contact with
respect to such services shall be me. For such services, you shall receive a
consulting fee of $300 per hour. You acknowledge and agree that your services
pursuant to this Paragraph 4 shall be provided as an independent contractor and
such services shall not be construed to create the relationship of employer and
employee or principal and agent between you and the Company. During the period
you are providing consulting services pursuant to this Paragraph 4, you shall
not be entitled to participate in any of the medical, dental, insurance or any
other benefits provided by the Company for the benefit of its employees. You
will maintain and pay all federal, state and local disability, worker’s
compensation, payroll taxes, self-employment insurance, and income and other
taxes, and the Company will not withhold or pay any such taxes or insurance on
your behalf with respect to compensation for such services. Also, during the
period you are providing consulting services pursuant to this Paragraph 4, you
shall be entitled to a clothing allowance of $350 per month and you shall be
permitted to purchase products from the Company at its wholesale price, not to
exceed $500 in the aggregate per month. Provided that such expenses are
authorized in advance by an executive officer of the

-4-



--------------------------------------------------------------------------------



 



    Company, the Company will reimburse you for any reasonable travel expenses
(at business class or comparable rates) or other expenses incurred by you in
connection with providing such consulting services. The agreement to provide
consulting services as set forth in this Paragraph 4 may be terminated by you or
the Company on thirty (30) days advance written notice; provided, however, that
such services may be terminated immediately by the Company at any time after you
accept employment with, or provide consulting or other advisory services to, any
other entity without the Company’s prior approval.       5.   Full Understanding
and Voluntary Acceptance.           Quiksilver advises you to consult an
attorney prior to executing this Agreement. In entering into this Agreement, you
agree that you have had the opportunity to seek the advice of an independent
attorney of your own choice and that you understand all the terms of this
Agreement. You are executing this Agreement voluntarily with full knowledge of
its significance.

6. Return of Property/Non-Solicitation.

  A.   Except as otherwise provided below, all Company Property must be returned
prior to the end of the Transition Period. By signing this Agreement, you
confirm that you will return all keys, magnetic access cards and all other means
of access to the property or offices of the Company, and all other Company
property, equipment and documents in your possession or under your control,
including, but not limited to, credit cards, cell phones, PDA’s, BlackBerries,
fax machines, pagers, files, personnel forms, accounting information and
spreadsheets, budgets, compensation data, business plans, documents and any
other property of the Company (“Company Property”) and that you will not copy or
download any such materials after the end of the Transition Period.        
Notwithstanding the foregoing, you may retain your laptop computer and printer,
provided that you deliver these items to the Company on or before the Services
Cessation Date to have the memory erased and software removed by the Company.
You also agree (i) to preserve in confidence and not disclose any confidential,
proprietary, or trade secret information relating to Quiksilver, or its
products, personnel, or financial data, and (ii) not to download, copy or
transfer any documents or software from the Company’s computers.     B.  
Through the end of the Severance Pay Period, you agree not to recruit, or
solicit for employment, any person then employed by Quiksilver or any of the
Released Parties (as defined below).

7.   Release of Claims.

  A.   In exchange for the consideration provided herein, you agree to, and by
signing this Agreement do, forever waive and release Quiksilver and each of its
affiliated or related entities, divisions, subsidiaries, foundations, licensees,
shareholders, officers, directors, employees, agents, successors and assigns
(collectively,

-5-



--------------------------------------------------------------------------------



 



      “Released Parties”), from all known and unknown claims, rights, actions,
complaints, charges, liabilities, obligations, promises, agreements, causes of
action, suits, demands, damages, costs, losses, debts, and expenses of any
nature whatsoever which you ever had, now have, or may claim to have against any
of the Released Parties, including, without limitation, any claim arising out of
(i) any aspect of your employment or the termination of your employment with the
Company; (ii) any restrictions on the right of Quiksilver to terminate your
employment or any employment agreement with you; (iii) any agreement,
understanding or inducement, oral or written, express or implied, between you
and any of the Released Parties, including any employment agreement (including,
without limitation, that certain agreement dated May 25, 2005, and amended
December 21, 2006); (iv) any stock options or restricted stock (other than as
provided in Paragraph 3 of this Agreement); and/or (v) any federal, state or
governmental constitution, statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, and the California Fair Employment and Housing Act; provided,
however, that this release does not (a) affect rights or claims that may arise
after the date it is executed, (b) waive rights or claims arising out of this
Agreement, or (c) waive any rights you may have to indemnity, under Labor Code §
2802 or otherwise. In addition, the Released Parties hereby agree to forever
waive and release you from all known and unknown claims, rights, actions,
complaints, charges, liabilities, obligations, promises, agreements, causes of
action, suits, demands, damages, costs, losses, debts, and expenses of any
nature whatsoever which they ever had, now have, or may claim to have against
you.     B.   Further, each party waives and relinquishes all rights and
benefits they may have under Section 1542 of the California Civil Code.
Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

8.   Non-Admission.       Nothing contained in this Agreement shall be
considered an admission of any liability whatsoever. If you elect not to sign
this Agreement, this Agreement is inadmissible in evidence to prove any
liability or damage.   9.   Severability.       Should any portion, word,
clause, phrase, sentence or paragraph of this Agreement be declared void or
unenforceable, such portion shall be considered independent and severable from
the remainder, the validity of which shall remain unaffected.

-6-



--------------------------------------------------------------------------------



 



10.   Entire Agreement and Arbitration.       This Agreement constitutes the
entire agreement between you and Quiksilver pertaining to the subject matter
hereof and supersedes any and all prior agreements, understandings, negotiations
and discussions, whether oral or written, pertaining to the subject matter
hereof. After the execution of this Agreement, to the fullest extent allowed by
law, any controversy, claim or dispute between you and the Company (and/or any
of the Released Parties) relating to or arising out of this Agreement or your
employment or the cessation of that employment will be submitted to final and
binding arbitration in Orange County, California, for determination in
accordance with the applicable rules of the American Arbitration Association.
The Company shall pay the arbitrator’s fees and any American Arbitration
Association administrative expenses.   11.   Signature and Revocation Periods.  
    So that you can review this Agreement as you deem appropriate, the Company
advises you as follows: (i) this Agreement does not waive any rights or claims
that may arise after it is executed by you; (ii) you will have twenty-one
(21) days to consider this Agreement, although you may sign it sooner than that
if you so desire; (iii) you should consult with an attorney if you desire before
executing this Agreement; and (iv) you also retain the right to revoke this
Agreement at any time during the seven (7)-day period following execution of the
Agreement. This Agreement shall not become effective or enforceable until such
seven (7)-day period has expired.

By signing below, you voluntarily accept the terms contained in this Agreement.
Steve, Quiksilver thanks you for your service and wishes you well as you
transition to a role in a new organization.
Best regards.
Sincerely,
QUIKSILVER, INC.

         
By:
       
 
 
 
Charles S. Exon    
 
  Executive Vice President, Business & Legal Affairs,    
 
  Secretary and General Counsel    

I HAVE READ, UNDERSTAND AND VOLUNTARILY
AGREE TO THE ABOVE.

     
 
   
Steven L. Brink
  Date

-7-



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
STOCK OPTIONS AND RESTRICTED STOCK — STEVEN L. BRINK
Stock Options

                                                                      Currently
  Currently       Grant Date   Expiration Date   Granted   Grant Price  
Outstanding   Exercisable
12/15/98
    12/16/08       90,000     $ 3.9271       70,000       70,000  
  2/11/00
    02/12/10       160,000     $ 2.9844       160,000       160,000  
12/22/00
    12/23/10       80,000     $ 4.6094       80,000       80,000  
12/03/01
    12/04/11       80,000     $ 3.5250       80,000       80,000  
12/19/02
    12/20/12       88,000     $ 6.6575       88,000       88,000  
11/12/03
    11/13/13       80,000     $ 8.7250       80,000       80,000  
05/03/04
    05/04/14       20,000     $ 11.1250       20,000       13,333  
01/25/05
    01/26/15       104,000     $ 14.3050       104,000       69,333  
12/27/05
    12/28/15       30,000     $ 13.7700       30,000       10,000  
12/20/06
    12/20/16       20,000     $ 15.5500       20,000       0  
 
                                       
Optionee Totals
                            732,000       650,666  
 
                                       

Restricted Stock

                                          Grant Date   Expiration Date   Granted
  Grant Price   Outstanding   Exercisable
09/29/06
    N/A       40,000     $ 0.0000       40,000       N/A  

